—In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), entered April 3, 1997, which granted the motion of the defendant EFR Electric Forklift of Long Island, *648Inc., for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
On April 1, 1993, the plaintiff sustained injuries while operating a forklift in the course of his employment. It is undisputed that the day before the accident, a new remote control device had been installed in the forklift, regulating its upward and downward motion, and that the wiring in that device was inserted by the defendant EFR Electric Forklift of Long Island, Inc. (hereinafter Electric Forklift). The deposition testimony of the parties’ witnesses raised a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff’s injuries were proximately caused by negligence on the part of Electric Forklift in the performance of its work on the remote control device. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur. [See, — AD2d —, Mar. 1, 1999.]